IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

R.G., Mother of W.F., S.F., I.N.,    NOT FINAL UNTIL TIME EXPIRES TO
A.N., C.N., I.G. and G.L.G., Minor   FILE MOTION FOR REHEARING AND
Children,                            DISPOSITION THEREOF IF FILED

       Appellant,                    CASE NO. 1D16-3470

v.

DEPARTMENT OF CHILDREN
AND FAMILIES,

       Appellee.

___________________________/

Opinion filed November 10, 2016.

An appeal from the Circuit Court for Santa Rosa County.
Marci L. Goodman, Judge.

Timothy M. Beasley of The Beasley Law Firm, P.L., Pinellas Park, for Appellant.

Matthew C. Wilson, Guardian ad Litem Program, Sanford, for Appellee Guardian
ad Litem.

Rebecca Kapusta, General Counsel, and Dwight O. Slater, Appellate Counsel,
Children’s Legal Services, Tallahassee, for Appellee Department of Children and
Families.




PER CURIAM.

     AFFIRMED.

OSTERHAUS, BILBREY, and WINOKUR, JJ., CONCUR.